S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                         MANDATE

TO THE COUNTY COURT AT LAW NO. 2 OF KAUFMAN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 21st day of November, 2017,
the cause on appeal to revise or reverse the judgment between

 JOHN W. FEUERBACHER, Appellant                     On Appeal from the County Court at Law
                                                    No. 2, Kaufman County, Texas
 No. 05-16-01117-CV         V.                      Trial Court Cause No. 16C-0010-2.
                                                    Opinion delivered by Justice Myers.
 FEDERAL NATIONAL MORTGAGE                          Justices Francis and Whitehill participating.
 ASSOCIATION A/K/A FANNIE MAE,
 Appellee

was determined; and this Court made its order in these words:

        In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that appellee FEDERAL NATIONAL MORTGAGE
ASSOCIATION A/K/A FANNIE MAE recover its costs of this appeal from appellant JOHN W.
FEUERBACHER.
        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 31st day of January, 2018.




                                          S                      LM LISA MATZ, Clerk